Citation Nr: 1401201	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current back disability is related to service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA spine examination in January 2011.  The Board finds that the opinion provided by the VA examiner was not adequate under Barr.  

The VA examiner reviewed the claims file, took a history from the Veteran about his back disability, and performed imaging tests.  The final impression was that the Veteran's back was "abnormal" and the imaging showed he had "thoracodorsal scoliosis" and "DJD/DDD Thoracolumbar spine."  The examiner's opinion noted that the Veteran "had mild scoliosis on entering service," as indicated on his enlistment examination.  It further stated that the Veteran's "mild degenerative disease of the lumbar spine...is not related to scoliosis" so his "scoliosis is not aggravated by military service."  While the Board finds this evidence probative as to the issue of the aggravation of the Veteran's scoliosis during service, the examiner failed to discuss the etiology of the Veteran's degenerative joint disease and degenerative disc disease of the thoracolumbar spine.   
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran's back disability.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2.  After completion of the above development, procure an addendum opinion from an appropriate examiner to review the January 2011 VA examination and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  For any and each back disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, (ii) was aggravated by, or (iii) otherwise is related to the Veteran's service.  In doing so, specific comment shall be made regarding the medical and lay evidence of record, including the Veteran's assertions regarding the continuity of his symptomatology.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3.  Undertake any additional development deemed necessary after the medical opinion requested above is completed.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

4.  Finally, readjudicate the Veteran's entitlement to service connection for a back disability.  If either of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

